Citation Nr: 0726839	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  05-38 641	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether an award of retroactive disability compensation in 
the amount of $132,184.40, was properly calculated.


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from December 1966 to 
September 1968.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In a September 2003 rating decision, the RO increased the 
disability ratings for the veteran's three service-connected 
shell fragment wound disabilities, effective September 4, 
1969, based on a finding of clear and unmistakable error in a 
May 27, 1970, rating decision.  The RO also granted service 
connection for degenerative joint disease of the right knee, 
and assigned an initial 10 percent disability rating, 
effective November 13, 2001.  

In a January 2004 letter, the RO notified the veteran of its 
decision.  He was advised of the retroactive disability 
payments he was to receive, which totaled $132,184.40.  The 
veteran appealed the RO's calculation of his retroactive 
disability compensation award, arguing that the amount was 
incorrect.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
December 1966 to September 1968.  

2.	On September 21, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran, through his attorney, that a withdrawal of this 
appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The veteran, 
through his attorney, has withdrawn this appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


